Title: To John Adams from Martha Dandridge Custis Washington, 31 December 1799
From: Washington, Martha Dandridge Custis
To: Adams, John



Sir
Mount Vernon December 31st 1799

While I feel with keenest anguish the late Dispensation of Divine Providence, I cannot be insensible to the mournfull Tribute of respect and veneration which are paid to the memory of my dear deceased Husbad—and as his best services, and most anxious wishes were always devoted to the welfare and happiness of his country—to know that they were truly appreciated and greatfully remembered, affords no inconsiderable consolation—
Taught by the great Example which I have so long had before me never to oppose my private wishes to the public will—I must consent to the request made by congress—which you have had the goodness to transmit to me—and in doing this I need not—I cannot say what a sacrifice of individual feeling I make to a sence of public duty.
with greatfull acknowledgement and unfeigned thanks for the personal respect and evidences of condolence expressed by congress, and your self— / I remain, very respectfully / Sir / your most obedient Hble / Servant

Martha Washington